Beck, J.
Tlie plaintiffs brought suit to recover for services rendered by their intestate as an attorney at law, in the prosecution of a case in the Court of Claims of the United States, and relied for a recovery entirely upon a quantum meruit, all that part of the petition which counted upon the terms of a written contract having been stricken on demurrer. The evidence upon the trial showed that the plaintiffs’ demand was barred by the statute of limitations, more than four years having elapsed, after the time the alleged services were rendered, until institution of the suit; and the court, therefore, did not err in rendering a judgment of nonsuit, at the close of the plaintiffs’ evidence.

Judgment affirmed.


All the Justices concur.